Name: 2004/753/EC, Euratom: Council Decision, taken by common accord with the nominee for Presidentof the Commission, of 5 November 2004 adoptingthe list of other persons whom the Council intends to appoint as Members ofthe Commission of the European Communities, repealing and replacing Decision2004/642/EC, Euratom
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-11-09; 2006-06-07

 9.11.2004 EN Official Journal of the European Union L 333/12 COUNCIL DECISION, taken by common accord with the nominee for President of the Commission, of 5 November 2004 adopting the list of other persons whom the Council intends to appoint as Members of the Commission of the European Communities, repealing and replacing Decision 2004/642/EC, Euratom (2004/753/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213(1) and the second subparagraph of Article 214(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 126(1) and the second subparagraph of Article 127(2) thereof, Whereas: (1) A new Commission, consisting of one national of each Member State, must be appointed for the period from the date of its appointment to 31 October 2009. (2) On 29 June 2004 the Council, meeting in the composition of the Heads of State or Government, nominated Mr JosÃ © Manuel DURÃ O BARROSO as the person it intends to appoint as President of the Commission (1). (3) The European Parliament approved that nomination by its resolution of 22 July 2004. (4) By Decision 2004/642/EC, Euratom (2), the Council adopted by common accord with the nominee for President of the Commission the list of other persons whom it intends to appoint as Members of the Commission. (5) By common accord with the nominee for President of the Commission, Decision 2004/642/EC, Euratom should be repealed before the list that it contains is submitted for a vote of approval by the European Parliament, and replaced by the present Decision. (6) The entry into force of the Treaty establishing a Constitution for Europe will entail the expiry of the term of the Member of the Commission who has the same nationality as the future European Union Minister for Foreign Affairs, who will be a Vice-President of the Commission, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby nominated by common accord with Mr JosÃ © Manuel DURÃ O BARROSO, nominee for President of the Commission, as the persons whom the Council intends to appoint as Members of the Commission of the European Communities for the period from the date of appointment of the new Commission to 31 October 2009: Mr JoaquÃ ­n ALMUNIA AMANN Mr Jacques BARROT Mr Joe BORG Mr Stavros DIMAS Ms Benita FERRERO-WALDNER Mr JÃ ¡n FIGEÃ ½ Ms Mariann FISCHER BOEL Mr Franco FRATTINI Ms Dalia GRYBAUSKAITÃ  Ms Danuta HÃ BNER Mr Siim KALLAS Mr LÃ ¡szlÃ ³ KOVÃ CS Ms Neelie KROES Mr Markos KYPRIANOU Mr Peter MANDELSON Mr Charlie McCREEVY Mr Louis MICHEL Mr Andris PIEBALGS Mr Janez POTOÃ NIK Ms Viviane REDING Mr Olli REHN Mr VladimÃ ­r Ã PIDLA Mr GÃ ¼nter VERHEUGEN Ms Margot WALLSTRÃ M. Article 2 Decision 2004/642/EC, Euratom is hereby repealed. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 5 November 2004. For the Council The President B. R. BOT (1) OJ L 236, 7.7.2004, p. 15. (2) OJ L 294, 17.9.2004, p. 30.